DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 3 state:

Claim 2. The storage card of claim 1, wherein the first module, the second module, the third module, and the fourth module are implemented as hardware.

Claim 3. The storage card of claim 2, wherein the first module, the second module, the third module, and the fourth module are implemented as the hardware at a register transfer level (RTL).

The term “RTL” is being used inappropriately here. RTL is a coding language, usually Verilog or VHDL, that represents (models) logic functions in a design flow but is not hardware itself. In other words, hardware is not implemented at a RTL but is modeled by RTL and made be subsequently synthesized into a silicon vendor’s library to subsequently be manufactured in silicon (hardware).

Claims 19-20 contain “...a memory controller connected to non-volatile memory module…” Is the controller connected to the previously instantiated non-volatile memory module or a different one?
For examination purposes the examiner is interpreting this as “...a memory controller connected to the non-volatile memory module…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adiletta et al. (US 20200073846).

	As to claim 1 Adiletta teaches:

A storage card (Fig 16 elements 1630, 1632 and 1634) configured to connect a non-volatile memory module (Fig 16 elements 1604) and a host including a processor and a host memory, (Fig 16 elements 1620, 1622, 1626, and 1628) the storage card comprising:

a first module that exposes a set of registers including a first register to the host through a configuration space of a host interface for connection with the host, the first register being written when the host submits a command of an I/O (input/output) request to the host memory; ([0001] and [0114-0115] register write indicates commands are ready in the command queue of host memory - PCIe root complex interfaces have configuration space)

a second module that fetches the command from the host memory when the first register is written; (Fig 20 step 2018 and [0115-0118])

a third module that detects a location of the host memory based on a host memory address of request information included in the command in response to signaling of the second module, and performs a transfer of target data for the I/O request between the host memory and a memory controller for the non-volatile memory module; (Fig 20 steps 2020-2024 and [0118-0119]) 

a fourth module that writes a completion event to the host memory through the configuration space in response to service completion of the I/O request in the third module, and informs the host about I/O completion by writing an interrupt. (Fig 21 step 2042 and [0122] notifies the host using one or more of I/O completion and interrupts)

	As to claim 2 Adiletta teaches:

wherein the first module, the second module, the third module, and the fourth module are implemented as hardware. ([0026] and [0097])

	As to claim 6 Adiletta teaches:

wherein the set of registers further includes a second register, and
wherein the second register is written in response to the fourth module notifying the host of completion of the I/O request. ([0121])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta et al. (US 20200073846).

	As to claim 3 Adiletta teaches:

wherein the first module, the second module, the third module, and the fourth module are implemented as the hardware at a register transfer level (RTL). (the four modules (functions) are taught as above in claim 1. Implementing functional modules in RTL is well known in the art)

As to claim 4 Adiletta teaches:

wherein the first module, the second module, the third module, and the fourth module are connected by an internal memory bus of the storage card. (Fig 16 see connections between elements 1630, 1632 and 1634)


	As to claim 5 Adiletta teaches:

wherein the host interface includes a peripheral component interconnect express (PCIe) interface, and wherein the configuration space includes base address registers (BARs). ([0001] teaches the host has a root complex interface. It is well-known in the art that PCIe configuration spaces include base address registers)

As to claim 9 Adiletta teaches:

wherein the third module includes a plurality of I/O engines, and
wherein the plurality of I/O engines include a read engine that reads data from the non-volatile memory module, and a write engine that writes data to the non-volatile memory module. ([0074-0075] since read/writes are performed a read and a write I/O engine must exist. Adiletta doesn’t explicitly teach a plurality of I/O engines but duplicating a part for a multiple effect has been shown to be not patentable per In re Harza, 274 F.2d 669,671, 124 USPQ
378, 380 (CCPA 1960))

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adiletta et al. (US 20200073846) in view of Espeseth (US 20180067890).

	As to claim 7 Adiletta teaches all of the limitations of claim 1 as above. Adiletta doesn’t explicitly teach: “wherein the third module translates a logical address of the request information into a physical address of the non-volatile memory module” Espeseth teaches:

wherein the third module translates a logical address of the request information into a physical address of the non-volatile memory module. ([0032-0034] teaches logical to physical memory address translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adiletta and Espeseth. The motivation would have been to make the system more efficient by using virtual devices to spread out resources over different applications.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta et al. (US 20200073846) in view of Benisty (US 20180260347).

	As to claim 8, Adiletta teaches all of the limitations of claim 1 as above. Adiletta doesn’t explicitly teach: “wherein the host memory address includes a PRP (physical region page).” Benisty teaches:

wherein the host memory address includes a PRP (physical region page). ([0016-0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adiletta and Benisty. The motivation would have been to make the system more efficient by using NVMe SSDs to take advantage of parallelism of these drives (see Benisty [0002]).

	As to claim 19 Adiletta teaches:

A storage card (Fig 16 elements 1630, 1632 and 1634) configured to connect a non-volatile memory module (Fig 16 elements 1604) and a host including a processor and a host memory, (Fig 16 elements 1620, 1622, 1626, and 1628) the storage card comprising:

a first module that exposes a set of registers to the host through BARs (base address registers) of a PCIe (peripheral component interconnect express) interface; ([0001] and [0114-0115] register write indicates commands are ready in the command queue of host memory - PCIe root complex interfaces have configuration space)

a second module that fetches a command of an I/O (input/output) request from the host memory when the set of registers is written; (Fig 20 step 2018 and [0115-0118])

a third module that detects a location of the host memory based on a … request information included in the command in response to signaling of the second module, and performs a transfer of target data for the I/O request between the host memory and the memory controller; (Fig 20 steps 2020-2024 and [0118-0119] physical (region) page addresses are well known)

a fourth module that writes a completion event to the host memory through the BARs in response to service completion of the I/O request in the third module, and informs the host about I/O completion by writing an interrupt, (Fig 21 step 2042 and [0122] notifies the host using one or more of I/O completion and interrupts) wherein the first module, the second module, the third module, and the fourth module are implemented as hardware. ([0026] and [0097]) Adiletta doesn’t explicitly teach: “a memory controller connected to non-volatile memory module;” and physical region addresses. Benisty teaches:

a memory controller connected to non-volatile memory module;” and physical region addresses (Fig 1A element 122 and [0023], [0112]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adiletta and Benisty. The motivation would have been to make the system more efficient by using a memory controller designed for the storage card being used.

	As to claim 20 Adiletta teaches:

A storage device (Fig 16 elements 1630, 1632 and 1634) configured to be connected to a host including a processor and a host memory, (Fig 16 elements 1620, 1622, 1626, and 1628) the storage device comprising:

a non-volatile memory module (Fig 16 elements 1604)

a first module that exposes a set of registers including a first register to the host through a configuration space of a host interface for connection with the host, the first register being written when the host submits a command of an I/O (input/output) request to the host memory; ([0001] and [0114-0115] register write indicates commands are ready in the command queue of host memory - PCIe root complex interfaces have configuration space)

a second module that fetches the command from the host memory when the first register is written; (Fig 20 step 2018 and [0115-0118])

a third module that detects a location of the host memory based on a host memory address of request information included in the command in response to signaling of the second module, and performs a transfer of target data for the I/O request between the host memory and a memory controller for the non-volatile memory module; (Fig 20 steps 2020-2024 and [0118-0119]) 

a fourth module that writes a completion event to the host memory through the configuration space in response to service completion of the I/O request in the third module, and informs the host about I/O completion by writing an interrupt. (Fig 21 step 2042 and [0122] notifies the host using one or more of I/O completion and interrupts) Adiletta doesn’t explicitly teach: “a memory controller connected to non-volatile memory module;” Benisty teaches:

a memory controller connected to non-volatile memory module;” (Fig 1A element 122 and [0023], [0112]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adiletta and Benisty. The motivation would have been to make the system more efficient by using a memory controller designed for the storage card being used.

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the plurality of submodules include:
a first submodule that extracts information including an operation code indicating a read or a write, a PRP, and a logical address from the request information received from the second module, composes a descriptor including the operation code, a source address, and a destination address based on the extracted information, and sends a signal indicating the service completion to the fourth module when receiving a completion event; and
at least one second submodule that receives the descriptor from the first submodule, performs the transfer of the target data between the host memory and the memory controller based on the descriptor, and returns the completion event to the first submodule when the transfer is completed.” as required by dependent claim 10, in combination with the other claimed limitations (emphasis added). The prior art of record teaches a controller that extracts command info including a PRP list associated with the command and does a logical to physical address mapping and retrieve the read data from a memory (Hahn paragraph 46). However, the prior art of record does not teach extracting an operation code for a read or write command, a PRP and a logical address and then creates a descriptor including the operation code and source and destination addresses as required by dependent claim 10.
	Claims 11-18 would also be allowable as they depend upon claim 10, either directly or indirectly, and are allowable for the same reasons indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181